DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 and 26-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, it is not clear what the term “spray adhesive” is meant to encompass whether a spray adhesive is just an adhesive that is capable of being sprayed on a surface, if there is some other property that an adhesive needs to be considered a spray adhesive, or if this term is attempting to claim that the adhesive is sprayed on the marking.
Regarding claim 15, it is not clear how a single insert section can be separated by a grid section since there will be only a single section so it is not clear what it would be separated from.
Regarding claim 27, claim 27 recites the limitation "the extruded composition" in the fifth line.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 27, the claim is to a method of making a marking composition comprising a single layer of thermoplastic composition that is multiple sections where the sections are in direct contact and adjacent to form a unified marking. It is not clear if the sections are independent and then combined or if the sections are formed as one layer and are somehow distinguishable from each other. If the sections are independent and then combined it is not clear how the marking composition is a single layer since there will be multiple layers that are combined. If the sections are on a single layer that are somehow distinguishable it is not clear what that distinction is. Still further, it is not clear where in the instant Specification there is support for a single layer with sections that are somehow distinguishable.
Still further regarding claim 27, claim 27 claims a single layer that has adhesive on the bottom so it is not clear how the single layer could be configured to be directly 
Regarding claim 32, it is not clear what type of abrasion is performed on the marking composition to achieve the claimed surface roughness parameters and friction values. Examiner suggests removing the term “before and after abrasion.”
The remaining claims are rejected for depending on one of the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 14-15 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hong et al. (US Pub. 2003/0070579) in view of Cabrera et al. (US 6,576,074 B1) and Dahlin et al. (US 6,468,678 B1).
Hong discloses a cold stick pavement marking construction with a top flexible layer and lower adhesive layer for adhering the pavement marking to a pavement 
Hong does not disclose the top layer comprising insert and grid sections.
Cabrera discloses a pavement marking system with a background layer (grid) and legend layer that comprises multiple sections (inserts) that resides within and is separated by the background layer of a contrasting color (abstract, Figs. 1 and 2 and col. 2, lines 21-37).
It would have been obvious to one of ordinary skill in the art at the time of the invention that the top layer in Hong could have the configuration as set forth in Cabrera with a single background grid and multiple insert sections of a contrasting color within and separated by the grid as a known graphic or legend configuration or as a specific decorative configuration which may be applied to a pavement surface (Cabrera, col. 1, lines 5-7 and Hong, [0002]-[0003] which discloses that the roadways may have textual messages).
Hong in view of Cabrera does not specifically disclose the lower adhesive layer bridging and bonding the intersection of the sections. However, such a property would be expected where sections are connected to each other via an adhesive layer. 
Hong in view of Cabrera does not specifically the adhesive being heatable and capable of being sprayed.
Dahlin discloses a conformable article for use with traffic bearing surface (abstract) which uses heat-sensitive adhesive for adhering the article to the road (col. 8, lines 47-53) where the adhesive is capable of being sprayed (col. 11, lines 40-42). 
It would have been obvious to one of ordinary skill in the art at the time of the invention that the adhesive in Hong could be replaced with the adhesive taught in Dahlin as a known suitable adhesive for adhering a road marking to a road. The selection of a known material based on its suitability for its intended use supported prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Response to Arguments
Applicant’s arguments, see page 7, filed 11/8/2021, with respect to the rejection(s) of claim(s) 14-15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hong in view of Cabrera and Dahlin.

Allowable Subject Matter
Claims 27-43 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783